        Case 2:19-cv-03022-WB Document 26 Filed 03/29/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DAVID LAWRENCE,                                            CIVIL ACTION
             Petitioner,

             v.

THOMAS MCGINLEY, THE DISTRICT                              NO. 19-3022
ATTORNEY OF PHILADELPHIA AND
THE ATTORNEY GENERAL OF
PENNSYLVANIA,
              Respondent.

                                          ORDER

     WENDY BEETLESTONE, J.

             AND NOW, on March 29 2021, upon careful and independent consideration of

     the petition for a writ of habeas corpus, and after review of the Report and

     Recommendation of United States Magistrate Judge Timothy R. Rice, IT IS ORDERED

     that:

             1. The Report and Recommendation is APPROVED AND ADOPTED;

             2. The petition for writ of habeas corpus is DISMISSED with prejudice;

             3. There is no probable cause to issue a certificate of appealability; and

             4. The Clerk of the Court shall mark this case CLOSED for statistical purposes.

                                                    BY THE COURT:


                                                    /s/Wendy Beetlestone, J.

                                                                       __
                                                    WENDY BEETLESTONE, J.
